DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendment filed 12/16/2020. Claims 25-27, 31-33 and 37-40 are currently amended. Claims 1-24, 29, 30, 35, 36 and 41-44 are previously cancelled. Claims 25-28, 31-34, 37-40 and 45-47 are pending for examination.

Response to Arguments
2.          Applicant’s arguments filed on 12/16/2020 with respect to claims 25, 31 and 37, regarding the reference Vujcic (US 2012/0002609 A1). Wherein applicant recites that Vujcic teaches the three subframes (time interval) are between the subframe for transmitting the random access preamble (RAP) and the TTI window, i.e. the subframe for transmitting random access response (RAR), does not recite the time interval are between a subframe for scheduling uplink resource for RAP and a subframe for transmitting the RAP, have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
4.   Claim 25, 26, 31, 32, 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over {CN 102271418 (“China Academy of Telecommunications Technology”)} in view of Kim_1 (US 20150304994 A1), in view of Wu (US 2015/0043490 A1), in view of Iwai (US 2010/0273494 A1).

Regarding claim 25, China Academy teaches a network node (Base Station), comprising:
a communication interface (sending module) arranged for wireless communication (Page 3. Para 17), 
one or more processors (processor/ control module- Page 11, para 6; Page 3 last para.), and
a memory including instructions that (Page 11, para 7;), when executed by said one or more processors, cause said network node to (Page 11, para 8;):
generate a scheduling message (Page 1, para 7, line 1-5-message (Msg0) sent by eNB to UE that includes configuration information of resource (configuration info that is transmitted by using RRC signaling-S501, page 3.).) which includes at least resource assignment information for physical random access channel (PRACH) (i.e. PRACH resource) ( Page 1, para 7; Page 3, S501 &  Page 2, para 12- Base station sends random access configuration information to user equipment UE, and configures a dedicated random access (RA) preamble sequence and a dedicated PRACH resource for the cell that needs to perform random access.) , the resource assignment information for PRACH (i.e. PRACH resource)  indicating uplink resource for a user equipment (UE) to transmit a PRACH message ( Page 3, S502 & Page 2, para 13- UE receives and configures a dedicated RA preamble sequence and  a dedicated PRACH resource for the cell that needs to perform random access; Page 3 para 14- Then receiving, by the base station, the dedicated preamble sequence sent by the UE on the dedicated PRACH resource on the cell that needs to perform random access {Examiner points out that PRACH resource is a uplink resource for UE to transmit RACH message.}.); and 
transmit the scheduling message (Page 1, para 7, line 1-5-message (Msg0) sent by eNB to UE that includes configuration information) on a downlink channel (PDCCH) to the UE (Page 4, S501- UE receives random access configuration information sent by the base station by using a PDCCH.).
China Academy teaches BS transmits message, includes configuration info of resource.
China Academy does not teach BS transmits message, includes configuration info of resource block (RB).
However, in an analogous art, Kim_1 teaches BS transmits message, includes configuration info of resource block (RB)( [0248]; BS transmits message to UE; wherein 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim_1 and apply them on the teaching of China Academy to provide method for efficiently transmitting control information to a UE in a wireless communication system to improve performance of a wireless communication system. (Kim_1; [0004]; [0009]).
China Academy- Kim_1  does not teach wherein the scheduling message further includes subframe assignment information that indicates a subframe scheduled by the network node for the UE to transmit at least the PRACH message, and
However, in an analogous art, Wu teaches wherein the scheduling message(RA preamble assignment message) further includes subframe assignment information (RACH resource location that identifies subframe)  that indicates a subframe scheduled by the network node for the UE to transmit at least the PRACH message(random access preamble) ( [0032], the UE transmits a random access preamble in RACH resource location{identifies which subframe(s) is used for transmitting the random access preamble and is contained in the preamble assignment message} to the eNB2; wherein the random access preamble is assigned by the eNB2 and the assignment is contained in a RA preamble assignment message, sent by the eNB2.), and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wu and apply them on China Academy- Kim_1 for increasing uplink transmission power that increasing user's throughput (Wu; [0030]; [0005]).
China Academy- Kim_1-Wu does not teach wherein the subframe assignment information includes information on a time interval between a subframe for scheduling at least the uplink resource for the PRACH message and the subframe for transmitting at least the PRACH message; and wherein the PRACH message is a random access preamble.
	However, in an analogous art, Iwai teaches wherein the subframe assignment information includes information on a time interval (9 ms) between a subframe (1st Subframe for transmitting SRS-Fig. 4-considered, see[0054]; [0059]) for scheduling at least the uplink resource for the PRACH message (random access preamble/preamble-[0004]) and the subframe (11 th Subframe-Fig. 4) for transmitting at least the PRACH message (random access preamble/preamble-[0004]) ( [0067], mobile station 200 has received preamble transmission time interval and SRS transmission {contains resources (i.e. UL)-[0006] } time interval {from Base station 100 –see [0066]}; then Mobile station 200 transmits the preamble to base station 100; See in Fig. 4, time interval is 9 subframes {i.e. 9 ms-1 subframe length is 1 ms-[0003]} between 1st Subframe and 11th subframe.) (Hence the subframe assignment info includes information of 9 ms between 1st subframe for scheduling for preamble and 11th   subframe for transmitting the preamble.); and wherein the PRACH message is a random access preamble (random access preamble/preamble-[0004]),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Iwai and apply them on China Academy- Kim_1-Wu to provide when the preamble is transmitted, frequency hopping is performed to provide frequency diversity gain and improve the preamble detection performance (Iwai; [0004]).

Regarding claim 26, China Academy further teaches wherein the instructions that, when executed by said one or more processors, cause the network node to transmit the scheduling message on the downlink channel to the UE include instructions that, when executed by said one or more processors, cause the network node to, in the event that the UE is in a radio resource control RRC_Connected state or a time period since the UE enters an RRC_Dormant state from the RRC_Connected state is no more than a predetermined threshold:
transmit the scheduling message (configuration information)  by means of downlink control information (DCI) on a downlink control channel (PDCCH)( Page 3, S501, S503; Page 4, para 1, 5. ); or
transmit the scheduling message by means of a MAC control element on a downlink data channel.

Regarding claim 31, China Academy teaches a method at a user equipment (UE), the method comprising:
monitoring a downlink control channel (PDCCH) (Page 3, S501, S503; Page 4, para 1;  UE receives/detects/monitors Physical Downlink Control Channel (PDCCH););
when control information (DCI) on the downlink control channel (PDCCH) is detected (Page 3, S501, S503; Page 4, para 1-UE detects PDCCH( that adopts DCI-page 4, para 5). ), obtaining a scheduling message (Page 1, para 7, line 1-5-message (Msg0) sent by eNB to UE that includes configuration information of resource (configuration info that is transmitted by using RRC signaling-S501, page 3.)) which includes at least resource assignment information for a physical random access channel (PRACH) (i.e. PRACH resource) ( Page 1, para 7; Page 3,S501 &  Page 2, para 12-  user equipment UE receives random access configuration information sent by base station, and configures a dedicated random access (RA) preamble sequence and a dedicated PRACH resource for the cell that needs to perform random access.), the resource assignment information for the PRACH (i.e. PRACH resource)  indicating an uplink resource for the UE to transmit a PRACH message ( Page 3, S502 & Page 2, para 12- UE receives and configures a dedicated RA preamble sequence and  a dedicated PRACH resource for the cell that needs to perform random access; Page 2, para 13-Then receiving, by the base station, the dedicated preamble sequence sent by the UE on the dedicated PRACH resource on the cell that needs to perform random access {Examiner points out that PRACH resource is a uplink resource for UE to transmit RACH message.}.), at least based on the control information on the downlink control channel ( S501, S503; Page 4, para 1 & 5.); and 
transmitting, to a network node (Base Station) serving the UE, at least the PRACH message according to the obtained scheduling message (Page 1, para 7, line 1-5-message (Msg0) sent by eNB to UE that includes configuration information)( Page 1, para 7; Page 3,S501 &  Page 2,  para 12) ( Page 3, S502 & Page 2, para 13--).
China Academy teaches BS transmits message, includes configuration info of resource.
China Academy does not teach BS transmits message, includes configuration info of resource block (RB).
However, in an analogous art, Kim_1 teaches BS transmits message, includes configuration info of resource block (RB)( [0248]; BS transmits message to UE; wherein [0415], Resource configuration information, which is configuration information for a resource block and which the base station transmits to the UE through RRC signaling.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim_1 and apply them on the teaching of China Academy to provide method for efficiently transmitting control information to a UE in a wireless communication system to improve performance of a wireless communication system. (Kim_1; [0004]; [0009]).
China Academy- Kim_1  does not teach wherein the obtained scheduling message further includes subframe assignment information that indicates a subframe scheduled by a network node for the UE to transmit at least the PRACH message, and
However, in an analogous art, Wu teaches wherein the obtained scheduling message(RA preamble assignment message) further includes subframe assignment information (RACH resource location that identifies subframe)  that indicates a subframe scheduled by a network node for the UE to transmit at least the PRACH message(random access preamble) ( [0032], the UE transmits a random access .), and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wu and apply them on the teaching of China Academy- Kim_1 for increasing uplink transmission power that increasing user's throughput (Wu; [0030]; [0005]).
China Academy- Kim_1-Wu does not teach wherein the subframe assignment information includes information on a time interval between a subframe for scheduling at least the uplink resource for the PRACH message and the subframe for transmitting at least the PRACH message; and wherein the PRACH message is a random access preamble.
	However, in an analogous art, Iwai teaches wherein the subframe assignment information includes information on a time interval (9 ms) between a subframe (1st Subframe for transmitting SRS-Fig. 4-considered, see[0054]; [0059]) for scheduling at least the uplink resource for the PRACH message (random access preamble/preamble-[0004]) and the subframe (11 th Subframe-Fig. 4) for transmitting at least the PRACH message (random access preamble/preamble-[0004]) ( [0067], mobile station 200 has received preamble transmission time interval and SRS transmission {contains resources (i.e. UL)-[0006] } time interval {from Base station 100 –see [0066]}; then Mobile station 200 transmits the preamble to base ) (Hence the subframe assignment info includes information of 9 ms between 1st subframe for scheduling for preamble and 11th   subframe for transmitting the preamble.); and wherein the PRACH message is a random access preamble (random access preamble/preamble-[0004]),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Iwai and apply them on the teaching of China Academy- Kim_1-Wu to provide when the preamble is transmitted, frequency hopping is performed to provide frequency diversity gain and improve the preamble detection performance (Iwai; [0004]).

Regarding claim 32, China Academy further teaches wherein in the event that the UE is in a radio resource control RRC_Connected state or a time period since the UE enters an RRC_Dormant state from the RRC_Connected state is no more than a predetermined threshold, obtaining the scheduling message comprises:
obtaining the scheduling message (configuration information)  transmitted by means of downlink control information (DCI) on the downlink control channel (PDCCH)( Page 3, S501, S503; Page 4, para 1, 5. ); or 
obtaining configuration for an associated downlink data channel from the detected control information on the downlink control channel, and obtaining the scheduling message transmitted by means of a MAC control element on the associated downlink data channel, according to the obtained configuration for the associated downlink data channel.
Regarding claim 37, China Academy teaches a user equipment (UE), comprising:
a communication interface (transmitter) arranged for wireless communication (page 3, para 7; transmits(obvious there is a transmitter). ),
one or more processors (Page 8, 4th para from bottom.), and
a memory including instructions that, when executed by said one or more processors(Page 8, 3rd para from bottom.), cause said UE to:
monitor a downlink control channel (PDCCH) (Page 3, S501, S503; Page 4, para 1;  UE receives/detects/monitors Physical Downlink Control Channel (PDCCH););
if control information (DCI) on the downlink control channel (PDCCH) is detected (Page 3, S501, S503; Page 4, para 1-UE detects PDCCH( that adopts DCI-page 4, para 5). ), obtain a scheduling message (Page 1, para 7, line 1-5-message (Msg0) sent by eNB to UE that includes configuration information of resource (configuration info that is transmitted by using RRC signaling-S501, page 3.)) which includes at least resource assignment information for a physical random access channel (PRACH) (i.e. PRACH resource) ( Page 1, para 7; Page 3,S501 &  Page 2, para 12-  user equipment UE receives random access configuration information sent by base station, and configures a dedicated random access (RA) preamble sequence and a dedicated PRACH resource for the cell that needs to perform random access.), the resource assignment information for the PRACH (i.e. PRACH resource)  indicating an uplink resource for the UE to transmit a PRACH message ( Page 3, S502 & Page 2, para 12- UE receives and configures a dedicated RA preamble sequence and  a dedicated PRACH resource for the cell that needs to perform random access; Page 2, para 13-Then receiving, by the base station, the dedicated preamble sequence sent by ), at least based on the control information on the downlink control channel ( S501, S503; Page 4, para 1 & 5.); and 
transmit, to a network node (Base Station) serving the UE, at least the PRACH message according to the obtained scheduling message (Page 1, para 7, line 1-5-message (Msg0) sent by eNB to UE that includes configuration information)( Page 1, para 7; Page 3,S501 &  Page 2,  para 12) ( Page 3, S502 & Page 2, para 13--receiving, by the base station, the dedicated preamble sequence sent by the UE on the dedicated PRACH resource on the cell that needs to perform random access).
China Academy teaches BS transmits message, includes configuration info of resource.
China Academy does not teach BS transmits message, includes configuration info of resource block (RB).
However, in an analogous art, Kim_1 teaches BS transmits message, includes configuration info of resource block (RB)( [0248]; BS transmits message to UE; wherein [0415], Resource configuration information, which is configuration information for a resource block and which the base station transmits to the UE through RRC signaling.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim_1 and apply them on the teaching of China Academy to provide method for efficiently transmitting control information to a UE in a wireless communication system to improve performance of a wireless communication system. (Kim_1; [0004]; [0009]).
China Academy- Kim_1  does not teach wherein the obtained scheduling message further includes subframe assignment information that indicates a subframe scheduled by the network node for the UE to transmit at least the PRACH message, and
However, in an analogous art, Wu teaches wherein the obtained scheduling message(RA preamble assignment message) further includes subframe assignment information (RACH resource location that identifies subframe)  that indicates a subframe scheduled by the network node for the UE to transmit at least the PRACH message(random access preamble) ( [0032], the UE transmits a random access preamble in RACH resource location{identifies which subframe(s) is used for transmitting the random access preamble and is contained in the preamble assignment message} to the eNB2; wherein the random access preamble is assigned by the eNB2 and the assignment is contained in a RA preamble assignment message, sent by the eNB2.), and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wu and apply them on the teaching of China Academy- Kim_1 for increasing uplink transmission power that increasing user's throughput (Wu; [0030]; [0005]).
China Academy- Kim_1-Wu does not teach wherein the subframe assignment information includes information on a time interval between a subframe for scheduling at least the uplink resource for the PRACH message and the subframe for transmitting at least the PRACH message; and wherein the PRACH message is a random access preamble.
Iwai teaches wherein the subframe assignment information includes information on a time interval (9 ms) between a subframe (1st Subframe for transmitting SRS-Fig. 4-considered, see[0054]; [0059]) for scheduling at least the uplink resource for the PRACH message (random access preamble/preamble-[0004]) and the subframe (11 th Subframe-Fig. 4) for transmitting at least the PRACH message (random access preamble/preamble-[0004]) ( [0067], mobile station 200 has received preamble transmission time interval and SRS transmission {contains resources (i.e.UL)-[0006] } time interval {from Base station 100 –see [0066]}; then Mobile station 200 transmits the preamble to base station 100; See in Fig. 4, time interval is 9 subframes {i.e. 9 ms-1 subframe length is 1 ms-[0003]} between 1st Subframe and 11th subframe.) (Hence the subframe assignment info includes information of 9 ms between 1st subframe for scheduling for preamble and 11th   subframe for transmitting the preamble.); and wherein the PRACH message is a random access preamble (random access preamble/preamble-[0004]),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Iwai and apply them on the teaching of China Academy- Kim_1-Wu to provide when the preamble is transmitted, frequency hopping is performed to provide frequency diversity gain and improve the preamble detection performance (Iwai; [0004]).

Regarding claim 38, China Academy further teaches wherein the instructions that, when executed by said one or more processors, cause the UE to obtain the scheduling message, include instructions that, when executed by said one or more processors, cause the UE to, in the event that the UE is in a radio resource control RRC_Connected state or a time period since the UE enters an RRC_Dormant state from the RRC_Connected state is no more than a predetermined threshold:
obtain the scheduling message (configuration information)  transmitted by means of downlink control information (DCI) on the downlink control channel (PDCCH)( Page 3, S501, S503; Page 4, para 1, 5. ); or 
obtain configuration for an associated downlink data channel from the detected control information on the downlink control channel, and detecting the scheduling message transmitted by means of a MAC control element on the associated downlink data channel, according to the obtained configuration for the associated downlink data channel.

5.   Claim 28, 34, 40, 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over {CN 102271418 (“China Academy of Telecommunications Technology”)} in view of Kim_1 (US 20150304994 A1), in view of Wu (US 2015/0043490 A1), in view of Iwai (US 2010/0273494 A1), in view of Kim_2 (US 2014/0247816 A1)

Regarding claim 28, China Academy teaches a network node generates a scheduling message that includes resource assignment information for PRACH.
China Academy-Kim_1-Wu- Iwai does not teach wherein the scheduling message further includes additional RB assignment information for an uplink data 
However, in an analogous art, Kim_2 teaches wherein the scheduling message further includes additional RB assignment information for an uplink data channel (PUSCH) ([0072[, user equipment receives E-PDCCH and receive data/control information DCI (scheduling information for PUSCH-[0135]) through the PUSCH corresponding to the E-PDCCH; wherein [0086], DCI Format 0 has: resource allocation (RBs-“additional” suggested-see [0098]) for PUSCH transmission (uplink);), the additional RB assignment information indicating uplink resource for the UE to transmit data on the uplink data channel ([0135];[0072]; [0086]; [0098]; Examiner points out that RBs (additional) is a uplink resource for UE to transmit PUSCH. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim_2 and apply them on the teaching of China Academy-Kim_1- Wu- Iwai to provide a channel format, resource allocation, and a signal processing method for efficiently transmitting control information (Kim_2; [0012]).

Regarding claim 34, China Academy teaches a network node generates a scheduling message that includes resource assignment information for PRACH.
China Academy-Kim_1- Wu- Iwai does not teach wherein the scheduling message further includes additional RB assignment information for an uplink data channel, and wherein the method further comprises transmitting uplink data on the uplink data channel indicated by the additional RB assignment information.
Kim_2 teaches wherein the scheduling message further includes additional RB assignment information for an uplink data channel (PUSCH) ([0072[, user equipment receives E-PDCCH and receive data/control information DCI (scheduling information for PUSCH-[0135]) through the PUSCH corresponding to the E-PDCCH; wherein [0086], DCI Format 0 has: resource allocation (RBs-“additional” suggested-see [0098]) for PUSCH transmission (uplink);), and wherein the method further comprises transmitting uplink data on the uplink data channel indicated by the additional RB assignment information ([0135];[0072]; [0086]; [0098]; Examiner points out that RBs (additional) is a uplink resource for UE to transmit PUSCH. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim_2 and apply them on the teaching of China Academy-Kim_1- Wu- Iwai to provide a channel format, resource allocation, and a signal processing method for efficiently transmitting control information (Kim_2; [0012]).

Regarding claim 40, China Academy teaches a network node generates a scheduling message that includes resource assignment information for PRACH.
China Academy-Kim_1- Wu- Iwai does not teach wherein the scheduling message further includes additional RB assignment information for an uplink data channel, and wherein the instructions include instructions that, when executed by said one or more processors, cause the UE to transmit uplink data on the uplink data channel indicated by the additional RB assignment information.
Kim_2 teaches wherein the scheduling message further includes additional RB assignment information for an uplink data channel (PUSCH) ([0072[, user equipment receives E-PDCCH and receive data/control information DCI (scheduling information for PUSCH-[0135]) through the PUSCH corresponding to the E-PDCCH; wherein [0086], DCI Format 0 has: resource allocation (RBs-“additional” suggested-see [0098]) for PUSCH transmission (uplink);), and wherein the instructions include instructions that, when executed by said one or more processors, cause the UE to transmit uplink data on the uplink data channel indicated by the additional RB assignment information ([0135];[0072]; [0086]; [0098]; Examiner points out that RBs (additional) is a uplink resource for UE to transmit PUSCH. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim_2 and apply them on the teaching of China Academy-Kim_1- Wu- Iwai to provide a channel format, resource allocation, and a signal processing method for efficiently transmitting control information (Kim_2; [0012]).

Regarding claim 45-47, China Academy teaches a network node generates a scheduling message that includes resource assignment information for PRACH.
China Academy-Kim_1-Wu- Iwai does not teach wherein the scheduling message further includes modulation and coding scheme for the UE to transmit the PRACH message.
Kim_2 teaches wherein the scheduling message further includes modulation and coding scheme for the UE to transmit the PRACH message ( [0041], DCI format includes a modulation coding scheme (MCS); wherein [0098], The DCI format 1A may be used to order the user equipment to initiate the RACH procedure through a PDCCH order.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim_2 and apply them on the teaching of China Academy-Kim_1- Wu- Iwai to provide a channel format, resource allocation, and a signal processing method for efficiently transmitting control information (Kim_2; [0012]).

6.   Claim 27, 33, 39 is rejected under 35 U.S.C. 103 as being unpatentable over {CN 102271418 (“China Academy of Telecommunications Technology”)} in view of Kim_1 (US 20150304994 A1), in view of Wu (US 2015/0043490 A1), in view of Iwai (US 2010/0273494 A1), in view of Ly (US 2018/0109976 A1).

Regarding claim 27, China Academy further teaches wherein the instructions that, when executed by said one or more processors, cause the network node to transmit the scheduling message on the downlink channel to the UE include instructions that, when executed by said one or more processors, cause the network node to, in the event that the UE is in a radio resource control RRC_Idle state or a time period since the UE enters an RRC_Dormant state from an RRC_Connected state is more than a predetermined threshold:
transmit the scheduling message (configuration information)  by means of downlink control information (DCI) on a downlink control channel (PDCCH) ( Page 3, S501, S503; Page 4, para 1, 5. ); and
China Academy-Kim_1- Wu- Iwai does not teach transmit data on a downlink data channel associated with the downlink control channel, wherein the data transmitted on the associated downlink data channel comprises a paging message including a UE ID of the UE.
However, in an analogous art, Ly teaches transmit data (510) on a downlink data channel (PDSCH) associated with the downlink control channel (PDCCH), wherein the data transmitted on the associated downlink data channel comprises a paging message (indicator) including a UE ID of the UE ([0130]; “other information”-suggested UE ID.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ly and apply them on the teaching of China Academy-Kim_1- Wu- Iwai to provide UL based mobility that include more flexible power consumption to reliability tradeoff for the UE, faster handshake to provide both the UE and the base station with better more timely information on channel conditions, better mobility tracking (Ly; [0123]).

Regarding claim 33, China Academy further teaches wherein in the event that the UE is in a radio resource control RRC_Idle state or a time period since the UE enters an RRC_Dormant state from an RRC_Connected state is more than a predetermined threshold, obtaining the scheduling message comprises:
obtaining, based on the detected control information (DCI) on the downlink control channel (PDCCH) (Page 3, S501, S503; Page 4, para 1, 5),
obtaining the scheduling message transmitted by means of downlink control information (DCI) on the downlink control channel (Page 3, S501, S503; Page 4, para 1, 5), and verifying, based on the UE ID (RNTI), that the obtained scheduling message is transmitted for the UE having the UE ID (Page 3, S501; Page 8, para 3, 6. ).
China Academy-Kim_1- Wu- Iwai does not teach Obtaining, data transmitted on a downlink data channel associated with the downlink control channel, wherein the data transmitted on the associated downlink data channel comprises a paging message including a UE ID of the UE; and 
However, in an analogous art, Ly teaches Obtaining, data (510) transmitted on a downlink data channel (PDSCH) associated with the downlink control channel (PDCCH), wherein the data transmitted on the associated downlink data channel comprises a paging message including a UE ID of the UE ([0130]; “other information”-suggested UE ID.); and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ly and apply them on the teaching of China Academy-Kim_1- Wu- Iwai to provide UL based mobility that include more flexible power consumption to reliability tradeoff for the UE, faster handshake to provide both the UE and the base station with better more timely information on channel conditions, better mobility tracking (Ly; [0123]).

Regarding claim 39, China Academy further teaches wherein the instructions that, when executed by said one or more processors, cause the UE to obtain the scheduling message, include instructions that, when executed by said one or more processors, cause the UE to, the event that the UE is in a radio resource control RRC_Idle state or a time period since the UE enters an RRC_Dormant state from an RRC_Connected State is more than a predetermined threshold:
obtain, based on the detected control information (DCI) on the downlink control channel (PDCCH) (Page 3, S501, S503; Page 4, para 1, 5),
obtain the scheduling message transmitted by means of downlink control information (DCI) on the downlink control channel (Page 3, S501, S503; Page 4, para 1, 5), and verify, based on the UE ID (RNTI), that the obtained scheduling message is transmitted for the UE having the UE ID (Page 3, S501; Page 8, para 3, 6. ).
China Academy-Kim_1- Wu- Iwai does not teach Obtain, data transmitted on a downlink data channel associated with the downlink control channel, wherein the data transmitted on the associated downlink data channel comprises a paging message including a UE ID of the UE; and 
However, in an analogous art, Ly teaches Obtain, data (510) transmitted on a downlink data channel (PDSCH) associated with the downlink control channel (PDCCH), wherein the data transmitted on the associated downlink data channel comprises a paging message including a UE ID of the UE ([0130]; “other information”-suggested UE ID.); and 
Ly and apply them on the teaching of China Academy-Kim_1- Wu- Iwai to provide UL based mobility that include more flexible power consumption to reliability tradeoff for the UE, faster handshake to provide both the UE and the base station with better more timely information on channel conditions, better mobility tracking (Ly; [0123]).

Conclusion
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHEDI S ALEY/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415